

SEVENTH AMENDMENT
GRACO RESTORATION PLAN
(2005 Restatement)
Graco Inc. has established and maintains a nonqualified deferred compensation
plan (the “Plan”) which, in its most recent amended and restated form, is
embodied in a document entitled “GRACO RESTORATION PLAN (2005 Restatement),”
effective January 1, 2005 (as amended, the “Plan Statement”). The amendment to
the Plan set forth below is not intended to make any change in the documentation
or operation of the Plan that would cause a violation of section 409A of the
Internal Revenue Code or its accompanying regulations. If any change that occurs
as a result of this amendment is determined to be a violation of section 409A,
this amendment shall be ineffective and shall be disregarded in the
administration of the Plan. Subject to the limitation stated above, the Plan is
hereby amended as follows:
1.DEATH BENEFITS. Effective January 1, 2019, Section 4.3 of the Plan Statement
is amended to read as follows:
4.3.    Death Benefits    . See Section 7.1.4 of the Plan.
2.    DISTRIBUTION – DEFAULT TIME OF DISTRIBUTION. Effective January 1, 2019,
Section 7.1.1(a) of the Plan Statement is amended to read as follows:
(a)
Default Time of Distribution. The time of distribution listed below applies if
the Participant has not made an election for an alternative time of
distribution.

(i)
Participant is Alive at Commencement. A Participant’s benefit shall commence as
of the first day of the month after the later of the date (i) the Participant
attains age 62, or (ii) the Participant has a Separation from Service.

(ii)
Participant’s Death Before Commencement. A Participant’s benefit (if any) shall
commence as of the first day of the month after the later of the date (i) the
Participant would have attained age 62 (if the Participant had not died), or
(ii) the Participant has a Separation from Service. See also Section 7.1.4.

3.    FORM OF DISTRIBUTION – DEFAULT FORM OF DISTRIBUTION. Effective January 1,
2019, Section 7.1.2(a) of the Plan Statement is amended to read as follows:
(a)
Default Form of Distribution. The form of distribution listed below applies if
the Participant has not made an election for an alternative form of
distribution.

(i)
Participant is Alive at Commencement. If a Participant is married at the time
distribution of a Participant’s benefit is to commence and the Participant has
not made an election as to a form of distribution, a Participant’s benefit shall
be paid in the form of a Fifty Percent (50%) Qualified Joint and Survivor
Annuity (a joint and survivor annuity paid over the life of the Participant and
the annuity reduced and 50% of the annuity paid to the spouse after the
Participant’s death if the spouse survives the Participant, although the annuity
shall not be subject to the rules governing qualified joint and survivor
annuities under the Code). If a Participant is single at the time distribution
of a Participant’s benefit is to commence and the Participant has not made an
election as to a form of distribution, a Participant’s benefit shall be paid in
the form of a Single Life Annuity.

(ii)
Participant’s Death Before Commencement. If a Participant is married and dies
before distribution of the Participant’s benefit is to commence, and the
Participant has not made an election as to a form of distribution, then a
Participant’s benefit shall be paid to the Participant’s spouse as the survivor
annuity portion of a Fifty Percent (50%) Qualified Joint and Survivor Annuity (a
joint and survivor annuity paid over the life of the Participant and the annuity
reduced and 50% of the annuity paid to the spouse after the Participant’s death
if the spouse survives the Participant, although the annuity shall not be
subject to the rules governing qualified joint and survivor annuities under the
Code). If a Participant dies before distribution of the Participant’s benefit is
to commence, the Participant is single, and the Participant has not made an
election as to a form of distribution, then no benefit will be paid under the
Plan. See also Section 7.1.4.

4.    ELECTION TO CHANGE THE FORM OR DELAY THE TIME OF DISTRIBUTION. Effective
January 1, 2019, Section 7.1.2(b) of the Plan Statement is amended to read as
follows:
(b)
Election to Change the Form or Delay the Time of Distribution. A Participant may
make an election to change the form or delay the time of distribution.

(i)
Change from One Annuity to Another Annuity Form of Distribution. If a
Participant’s form of distribution before the change is an annuity form of
distribution, the Participant may change the annuity form of distribution to
another annuity form of distribution that is actuarially equivalent applying
reasonable actuarial methods and assumptions. This election to change the
annuity form of distribution is to be made at least thirty (30) days before the
annuity distribution is to commence. A change in annuity form of distribution
under this provision shall not change the annuity commencement date (if a
Participant wants to delay the annuity commencement date, the Participant must
make an election under Section 7.1.2(b)(ii)).

(ii)
Delay in Annuity Commencement Date. If a Participant’s form of distribution
before an election is an annuity form of distribution, the Participant may delay
the annuity commencement date. This election to delay the annuity commencement
date (i) shall not take effect until the date that is twelve (12) months after
the date on which the Participant makes the election, (ii) for an annuity to
commence on a specified date (but not upon a Participant’s Separation from
Service, Disability, or death), must be made at least twelve (12) months before
the annuity commencement date in place before the election, and (iii) must delay
the annuity commencement date by at least five (5) years (the new annuity
commencement date must be at least five (5) years after the annuity commencement
date in place before the election to delay distribution). An election form that
does not satisfy the requirements of the preceding sentence shall be void and
shall be disregarded. In all cases an election form shall not be considered
filed until the completed form is actually received by the Committee or its
designated agent.

(iii)
Change from a Lump Sum to an Annuity Form of Distribution or from an Annuity to
a Lump Sum Form of Distribution. If a Participant wants to change the
Participant’s form of distribution from a lump sum distribution to an annuity
distribution or from an annuity distribution to a lump sum distribution, the
requirements of this Section 7.1.2(b)(iii) shall apply. The election to change a
lump sum distribution to an annuity distribution (i) shall not take effect until
the date that is twelve (12) months after the date on which the Participant
makes the election, (ii) for a lump sum distribution to be paid on a specified
date (but not upon a Participant’s Separation from Service, Disability, or
death), must be made at least twelve (12) months before the lump sum
distribution date in place before the election, and (iii) must delay the
commencement date by at least five (5) years (the annuity commencement date must
be at least five (5) years after the lump sum distribution date in place before
the election to change the form of distribution). The election to change an
annuity distribution to a lump sum distribution (i) shall not take effect until
the date that is twelve (12) months after the date on which the Participant
makes the election, (ii) for an annuity to commence on a specified date (but not
upon a Participant’s Separation from Service, Disability, or death), must be
made at least twelve (12) months before the annuity commencement date in place
before the election, and (iii) must delay the commencement date by at least
five (5) years (the lump sum distribution date must be at least five (5) years
after the annuity commencement date in place before the election to change the
form of distribution). An election form that does not satisfy the requirements
of the preceding sentences shall be void and shall be disregarded. In all cases
an election form shall not be considered filed until the completed form is
actually received by the Committee or its designated agent.

(iv)
Delay in Lump Sum Distribution Date. If a Participant’s form of distribution
before an election is a lump sum form of distribution, the Participant may delay
the lump sum distribution date. This election to delay the lump sum distribution
date (i) shall not take effect until the date that is twelve (12) months after
the date on which the Participant makes the election, (ii) for a lump sum
distribution to be paid on a specified date (but not upon a Participant’s
Separation from Service, Disability, or death), must be made at least twelve
(12) months before the lump sum distribution date in place before the election,
and (iii) must delay the lump sum distribution date by at least five (5) years
(the new lump sum distribution date must be at least five (5) years after the
lump sum distribution date in place before the election to delay distribution).
An election form that does not satisfy the requirements of the preceding
sentence shall be void and shall be disregarded. In all cases an election form
shall not be considered filed until the completed form is actually received by
the Committee or its designated agent.

5.    ALTERNATE FORMS OF DISTRIBUTION. Effective January 1, 2019,
Section 7.1.2(c) of the Plan Statement is amended to read as follows:
(c)
Alternate Forms of Distribution. Subject to satisfying the conditions in
Section 7.1.2(b), the Participant may elect to receive distribution in one of
the following forms:

(i)
Retirement Plan Forms of Distribution. The forms of distribution specified under
Section 3.4.2 of the Graco Employee Retirement Plan – Blue. These are:

(A)
Single Life Annuity.

(B)
Ten (10) Year Certain and Life Annuity.

(C)
Fifteen (15) Year Certain and Life Annuity.

(D)
Fifty Percent (50%) Qualified Joint and Survivor Annuity.

(E)
Sixty‑Six and Two‑Thirds Percent (66‑2/3%) Qualified Joint and Survivor Annuity.

(F)
Seventy‑Five Percent (75%) Qualified Joint and Survivor Annuity.

(G)
One Hundred Percent (100%) Qualified Joint and Survivor Annuity.

(H)
Fifty Percent (50%) Joint and Survivor Annuity.

(I)
Sixty‑Six and Two‑Thirds Percent (66‑2/3%) Joint and Survivor Annuity.

(J)
Seventy‑Five Percent (75%) Joint and Survivor Annuity.

(K)
One Hundred Percent (100%) Joint and Survivor Annuity.

(ii)
Lump Sum Payment. A single lump sum payment.

6.    IMPACT OF DEATH ON DISTRIBUTION. Effective January 1, 2019, Section 7.1.4
of the Plan Statement is amended to read as follows:
7.1.4.    Impact of Participant’s Death on Distribution.
(a)
Death Prior to Commencement.

(i)
Single Life Annuity. If the Participant’s form of distribution based on default
or the Participant’s election prior to death is a Single Life Annuity, no
benefit will be paid after the Participant’s death.

(ii)
Term Certain and Life Annuity. If the Participant’s form of distribution based
on the Participant’s election prior to death is a Ten (10) Year Certain and Life
Annuity or a Fifteen (15) Year Certain and Life Annuity, after the Participant’s
death the monthly benefit will be paid for ten (10) years or fifteen (15) years
(as applicable) to the Participant’s Beneficiary.

(iii)
Qualified Joint and Survivor Annuity or Joint and Survivor Annuity. If the
Participant’s form of distribution based on default or the Participant’s
election prior to death is a Qualified Joint and Survivor Annuity or a Joint and
Survivor Annuity, after the Participant’s death the applicable survivor benefit
will be paid for the life of the spouse or Joint Annuitant (as applicable).
Notwithstanding the foregoing, if the Participant’s spouse or Joint Annuitant
(as applicable) does not survive the Participant, no survivor benefit will be
paid.

(iv)
Lump Sum Payment. If the Participant’s form of distribution based on the
Participant’s election prior to death is a single lump sum, after the
Participant’s death the single lump sum will be paid to the Participant’s
Beneficiary.

(b)
Death After Commencement.

(i)
Single Life Annuity. If the Participant’s form of distribution based on default
or the Participant’s election prior to death is a Single Life Annuity, no
benefit will be paid after the Participant’s death.

(ii)
Term Certain and Life Annuity. If the Participant’s form of distribution based
on the Participant’s election prior to death is a Ten (10) Year Certain and Life
Annuity and the Participant dies before ten (10) years of monthly distributions
have been made, then after the Participant’s death monthly distributions will be
paid to the Participant’s Beneficiary until the total period of distributions to
the Participant and the Beneficiary total ten (10) years of monthly
distributions. If the Participant’s form of distribution based on the
Participant’s election prior to death is a Ten (10) Year Certain and Life
Annuity and the Participant dies after ten (10) years of monthly distributions
have been made, no further benefit will be paid because the ten (10) years of
monthly distributions will have already been paid. If the Participant’s form of
distribution based on the Participant’s election prior to death is a Fifteen
(15) Year Certain and Life Annuity and the Participant dies before fifteen (15)
years of monthly distributions have been made, then after the Participant’s
death monthly distributions will be paid to the Participant’s Beneficiary until
the total period of distributions to the Participant and the Beneficiary total
fifteen (15) years of monthly distributions. If the Participant’s form of
distribution based on the Participant’s election prior to death is a Fifteen
(15) Year Certain and Life Annuity and the Participant dies after fifteen (15)
years of monthly distributions have been made, no further benefit will be paid
because the fifteen (15) years of monthly distributions will have already been
paid.

(iii)
Qualified Joint and Survivor Annuity or Joint and Survivor Annuity. If the
Participant’s form of distribution based on default or the Participant’s
election prior to death is a Qualified Joint and Survivor Annuity or a Joint and
Survivor Annuity, after the Participant’s death the applicable survivor benefit
will be paid for the life of the spouse or Joint Annuitant (as applicable).
Notwithstanding the foregoing, if the Participant’s spouse or Joint Annuitant
(as applicable) does not survive the Participant, no survivor benefit will be
paid.

(iv)
Lump Sum Payment. If the Participant’s form of distribution based on the
Participant’s election prior to death is a single lump sum, no further benefit
will be paid because the single lump sum will have already been paid.

(c)
No Changes to Time and Form of Payment. Once benefits commence, neither the
Participant nor the Participant’s spouse, Joint Annuitant, Beneficiary or any
other party may change the time and form of distribution. If a Participant dies,
neither the Participant’s spouse, Joint Annuitant, Beneficiary nor any other
party may change the time and form of distribution. Once benefits have
commenced, the remainder of the undistributed benefit shall be distributed in
the form commenced before the Participant’s death.

7.    DESIGNATION OF BENEFICIARIES – RIGHT TO DESIGNATE. Effective January 1,
2019, the last sentence of Section 7.2.1 of the Plan is deleted.
8.    SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.







